      2:20-cv-01566-DCN          Date Filed 06/26/20       Entry Number 8      Page 1 of 1




        97 Broad Street • Charleston, SC 29401 • Post Office Box 859 • Charleston, SC 29402
             Phone: 843-727-1144 • Fax: 843-727-7696 • www.wmalawfirm.net

                                          June 26, 2020

                                                                          Direct Dial: (843) 793-6040

VIA ECF

Clerk of Court
USDC District of South Carolina
Charleston Division

       Re:     Brian Hughs v. Royal Energy Resources, Inc., et al.
               Case No.:     2:20-cv-01566-DCN
               Our File No.: 2281-1

Dear Sir or Madame:

       Please allow this letter to confirm that pursuant to Local Rule 12.01 (D.S.C.), Plaintiff has
agreed to an extension of time until July 28, 2020 for Defendants, Royal Energy Resources, Inc.
and William Tuorto to respond to Plaintiff’s Complaint filed in the above-referenced matter. If
you have any questions, please do not hesitate to contact me.

       With kind regards, I am

                                              Sincerely,

                                              WILLS MASSALON & ALLEN LLC


                                              s/Christy Allen


                                              Christy Ford Allen (Federal Bar #07549)
                                              callen@wmalawfirm.net
